 
SEPARATION AGREEMENT AND RELEASE


 
FOR AND IN CONSIDERATION OF the mutual acts and promises which follow, the
sufficiency of which are hereby acknowledged, Franciscus Diaba (hereinafter “Mr.
Diaba”) agrees with Endeavor IP, Inc. (hereinafter “Endeavor IP”) as follows:
 
1.            Mr. Diaba hereby resigns his employment and all positions he holds
as an officer or employee of Endeavor IP or any of its subsidiaries.  Each
resignation pursuant to this Paragraph shall be effective July 31, 2016
(“Separation Date”).  Endeavor IP acknowledges that it received written notice
of Mr. Diaba’s intention to resign his employment and all positions he holds as
an officer or employee of Endeavor IP or any of its subsidiaries 30 days prior
to the date hereof.
 
2.           Endeavor IP and Mr. Diaba agree that notwithstanding Mr. Diaba’s
resignation from all positions he holds as an officer or employee of Endeavor IP
or any of its subsidiaries, he will remain a member of the Board of Directors of
Endeavor IP (the “Board of Directors”), as a director. The parties acknowledge
that one of Mr. Diaba’s functions as a director will include advising Endeavor
IP with respect to the monetization of its intellectual property portfolio.
 
3.           Mr. Diaba will be entitled to severance as set forth in this
Paragraph.
 
(a)           Mr. Diaba will be entitled to payment of his base salary through
the Separation Date.
 
(b)           Mr. Diaba will be entitled to receive any payments to which Mr.
Diaba is entitled pursuant to Section 4(d) of the Employment Agreement (as
defined below) for so long as Mr. Diaba remains a director of Endeavor IP.
 
(c)           Mr. Diaba will be entitled to receive any payments to which Mr.
Diaba is entitled pursuant to Sections 4(e) and (f) of the Employment Agreement
through the Separation Date and for a period of 90 days thereafter should such
rights to compensation occur.
 
(d)           Mr. Diaba will be entitled to reimbursement for expenses incurred
but not paid prior to the Separation Date.
 
4.           Mr. Diaba hereby agrees to voluntary waive (i) his right to a Bonus
(as defined in the Employment Agreement) pro-rated for fiscal 2016, which Bonus
he would otherwise be entitled to receive pursuant to the Employment Agreement
(the “Bonus Waiver”) and (ii) all accrued but unused vacation time, and Mr.
Diaba forfeits all payments in respect of accrued but unused vacation time (the
“Vacation Payment Waiver”).
 
5.           As of the Separation Date, (i) Endeavor IP will cease to provide
health insurance coverage for Mr. Diaba and his immediate family and (ii) Mr.
Diaba will be entitled to continue his medical benefits at his own expense
pursuant to COBRA, and he will receive information concerning his COBRA rights
by separate correspondence.
 
6.           Mr. Diaba agrees and acknowledges that he has sole responsibility
for any taxes that may be determined to be due and owing as a result of any
payment or other benefit provided to him pursuant to this Agreement.  Mr. Diaba
agrees to save, indemnify, and hold Endeavor IP harmless with respect to any tax
assessment or determinations relating to the payment of any amounts set forth in
this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
7.           As of the Separation Date, the Employment Agreement, dated as of
November 7, 2014, between Endeavor IP and Mr. Diaba, as amended as of January
23, 2015 (the “Employment Agreement”) shall be terminated.  Notwithstanding the
termination of the Employment Agreement, (i) Endeavor IP’s obligation to make
payments to Mr. Diaba pursuant to Sections 4(d), (e) and (f) of the Employment
Agreement shall survive the termination of the Employment Agreement as set forth
in Paragraphs 3(b) and (c) of this Agreement, and (ii) Mr. Diaba will continue
to be bound by the provisions of Section 8 of the Employment Agreement; provided
that notwithstanding Section 8 of the Employment Agreement, Endeavor IP hereby
authorizes Mr. Diaba to retain Confidential Information (as defined in the
Employment Agreement) for so long as he is a director of Endeavor IP.
 
8.           Notwithstanding anything set forth in the Employment Agreement or
any action taken by the Board of Directors, all equity grants made to Mr. Diaba
which have not vested as of the Separation Date (including, without limitation,
share awards, shares of restricted stock and performance shares) shall be null
and void in full (the “Unvested Equity Forfeiture”).  Mr. Diaba shall retain all
equity grants made to him which have vested as of the Separation Date.  For and
in consideration of the additional payments or potential payments specified in
Paragraph 3 above:
 
(a)            Mr. Diaba, and his attorneys, heirs, executors and assigns
specifically release Endeavor IP and each and every officer, agent, board
member, partner, member, shareholder, attorney, employee, successor, assign,
executor, administrator, heir, affiliate and division, and any parent,
subsidiary or affiliated business entity thereof, from any and all actions,
causes of action, claims made, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, counterclaims, and demands whatsoever, in law or equity,
whether known or unknown, to be made or which might have been made of any nature
or kind from the beginning of time, through the Separation Date, including, but
not limited to, from and against any and all liabilities, claims, grievances,
demands, charges, complaints, actions and causes of action whatsoever
(collectively, “Claims”) and including but not limited to, any and all Claims
arising under or pursuant to the Age Discrimination in Employment Act, 29 U.S.C.
§621 et seq.; the Employee Retirement Income Security Act of 1974, as amended,
29 U.S.C. §1001 et seq.; Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. §2000 et seq.; the Civil Rights Act of 1991, 42 U.S.C. 1981(a) et
seq.; the Americans With Disabilities Act of 1990 (42 U.S.C. §12101 et seq.);
New York Human Rights Law; including but not limited to any claim for wrongful
discharge in violation of public policy and all other federal, state or local
statutes, which are or may be based upon any facts, acts, conduct,
representation, omissions, claims, events, causes, matters or things of any
conceivable kind or character existing or occurring at any time on or before the
Separation Date of this Agreement, and claims for back pay, front pay, vacation
pay, sick pay, bonuses, profit sharing, proceeds from settlements, liquidated
damages, compensatory damages, punitive damages, liabilities, suits, costs,
expenses and compensation in any form, including attorneys’ fees, for
reinstatement, or any other form of compensation or benefits not expressly
promised or preserved to Mr. Diaba herein, except for claims for breach of this
Agreement.
 
(b) Except with respect to Bonus Waiver, the Vacation Payment Waiver and the
Unvested Equity Forfeiture in each case as explicitly set forth in this
Agreement, nothing in this Agreement shall be deemed to constitute a waiver of
any compensation or amounts that (x) are owed to Mr. Diaba as of the Separation
Date and (y) have not been paid to Mr. Diaba as of the Separation Date.
 
(c) Except for the obligations under this Agreement, Endeavor IP and its
officers, directors, agents, employees, administrators, successors and assigns
hereby each release and discharge Mr. Diaba, and his attorneys, heirs, executors
and assigns, in their respective capacities as such, from any and all actions,
causes of action, claims made, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, counterclaims and demands whatsoever, in law or equity,
whether known or unknown, to be made or which might have been made of any nature
or kind from the from the beginning of time, through the Separation Date.

 
 

--------------------------------------------------------------------------------

 
 
9.            Notwithstanding any other provision of this Agreement, Mr. Diaba
shall be entitled to indemnification per the Indemnification Agreement, dated
November 7, 2014 between Endeavor IP and Mr. Diaba.
 
10.           Failure to insist upon strict compliance with any terms,
covenants, or conditions of the Agreement shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of any
right or power in this Agreement at any one time or more times be deemed a
waiver or relinquishment of such right or power at any other time or times.
 
11.           This Agreement has been duly authorized, executed and delivered by
each party.  This Agreement constitutes a valid legal obligation of each party
enforceable against him or it, as the case may be, in accordance with its terms.
 
12.           This Agreement shall be construed in accordance with, and governed
in all respects by, the laws of the State of New York, without regard to
conflicts of law principles.  Mr. Diaba and Endeavor IP irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the courts of
the State of New York and of the United States of America located in the County
of New York for any action, suit, or proceeding arising out of or relating to
this Agreement.
 
13.           If a court of competent jurisdiction makes a final determination
that any term or provision of this Agreement is invalid or unenforceable, and
all rights to appeal the determination have been exhausted or the period of time
during which any appeal of the determination may be perfected has been
exhausted, the remaining terms and provisions shall be unimpaired and fully
enforceable and the parties shall request that such court substitute a provision
that is valid and enforceable that effects the original economic intent of such
invalid or unenforceable provision.
 
14.           This Agreement may not be modified or amended in any manner,
except by an instrument in writing signed by both parties to this Agreement.
 
15.           This Agreement is a complete and total integration of the
understanding of the parties and supersedes all prior or contemporaneous
negotiations, commitments, agreements, writings and discussions with respect to
the subject matter of this Agreement.
 
16.           Mr. Diaba represents and warrants that no promise or inducement
has been offered or made except as set forth herein and that this Agreement is
executed without any reliance upon any other statement or representation by
Endeavor IP or any person acting on its behalf.
 
17.           Both Mr. Diaba and Endeavor IP agree that (i) they will not,
either directly or indirectly, expressly or implicitly communicate, make known,
or divulge to any person or agency who is not a signatory to this Agreement the
terms of this Agreement, except to the extent required by law, rule or
regulation (including, for the avoidance of doubt, the Securities Exchange Act
of 1934 and the rules of the Securities and Exchange Commission promulgated
thereunder) and (ii) in the event Endeavor IP issues a press release announcing
the resignation of Mr. Diaba, the content of such press release shall be
approved by both parties (it being agreed, for the avoidance of doubt, that
nothing in this Agreement shall obligate Endeavor to issue any such press
release).
 
18.           Violation of the terms of this Agreement by Mr. Diaba shall
entitle Endeavor IP to injunctive relief in addition to any other damages which
may be appropriate, including, but not limited to, the recovery of attorneys’
fees incurred in establishing the violation. Violation of the terms of this
Agreement by Endeavor IP shall entitle Mr. Diaba to injunctive relief in
addition to any other damages which may be appropriate, including, but not
limited to, the recovery of attorneys’ fees incurred in establishing the
violation.
 
19.           Mr. Diaba’s signature below acknowledges he is knowingly,
voluntarily and willingly executing this Agreement and that no coercion and no
duress exists which forced him to execute this Agreement.
 
[Remainder of page left intentionally blank]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has executed this Separation
Agreement and Release as of this 31st day of July, 2016.
 
 
 
ENDEAVOR IP, INC.


 
By: /s/ Andrew Uribe
       Name: Andrew Uribe
       Title: Director


 
By: /s/ David Waldman
       Name: David Waldman
       Title: Director
 
 
 
/s/ Franciscus Diaba
Franciscus
Diaba                                                                                                           
 


